DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on August 26, 2018.
Claims 1 – 21 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on July 23, 2019 and January 6, 2020 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Objection
Claim 18 is objected to because of the following informalities:
Claim 18 contains the typo “dibenzothiphene”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 6, 8, and 11 - 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leung (WO2019114668, using US20210083203A1 as the official English language translation).
As per claims 1 – 3, 5, 6, 8, and 11 - 21, Leung teaches:
A compound comprising a ligand LA of Formula I 
    PNG
    media_image1.png
    137
    120
    media_image1.png
    Greyscale
coordinated to Ir (Leung teaches compound Ir-13 and Ir-14 
    PNG
    media_image2.png
    153
    333
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    194
    303
    media_image3.png
    Greyscale
, which read on the claimed structure wherein RA represents two alkyl substitutions, X1 to X4 are all CH; one of R1 and R2 has a formula of L1 – G1 wherein L1 is a direct bond and G1 is an unsubstituted mutlicyclic group so that in Ir-14 R1 comprises more C atoms than R2 and in Ir-13 R2 comprises more C atoms than R1 as required by claims 5 and 6. This claimed ligand reads on the ligand 
    PNG
    media_image4.png
    132
    130
    media_image4.png
    Greyscale
 of claim 11 and ligands LA26 and LA130 of claim 12. The compounds are of the formula consisting of Ir(LA)2(LB) as required by claim 13 and wherein LB is of the form 
    PNG
    media_image5.png
    116
    128
    media_image5.png
    Greyscale
 in claim 14, wherein Ra and Rc are alkyl groups and Rb is a hydrogen. This ligand is ligand LC1 of claim 15, meaning the resulting compounds are calculated to be compounds C31501 and compound C162541.
An organic light emitting device comprising an anode a cathode and an organic layer comprising the compound ([0152]: “Generally, such organic electronic device comprises at least one cathode, one anode, and one functional layer located between the 
Wherein the organic layer is an emitting layer and wherein the compound is an emissive dopant or a non-emissive dopant ([0023]: “The metal organic complexes according to the present disclosure is used in OLED, particularly as a dopant in a light emitting layer.”)
Wherein the organic layer comprises a host wherein the host comprises a chemical group consisting of…. carbazole… ([0117]: “Suitable examples of the triplet host material are…
    PNG
    media_image6.png
    185
    305
    media_image6.png
    Greyscale
, which is the compound 
    PNG
    media_image7.png
    163
    215
    media_image7.png
    Greyscale
 in claim 19.)
Wherein a consumer product comprises the organic light emitting device ([0001]: “The present disclosure further relates to an organic electronic device comprising such metal organic complex, in particular a light emitting diode, and applications thereof in display and illumination apparatus.”)
A formulation comprising the compound ([0019]: “A formulation comprising a transition metal complex as described above… and at least one organic solvent.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 9, and 11 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US20170229663A1).
As per claims 1 – 3, 5, 8, 11, 12, 16, 17, 20, and 21, Tsai teaches:
A compound comprising a ligand LA of Formula I 
    PNG
    media_image1.png
    137
    120
    media_image1.png
    Greyscale
coordinated to Ir (Tsai teaches general ligand 
    PNG
    media_image8.png
    142
    155
    media_image8.png
    Greyscale
 [0081], which can be coordinated to Ir [0064]. Tsai teaches specific ligands LA9 
    PNG
    media_image9.png
    174
    295
    media_image9.png
    Greyscale
, which reads on the claimed ligand wherein RA represents 2 alkyl substitutions,  X1 – X4 are all CH; RA is 2; RA is an alkyl; R2 is hydrogen. Tsai also teaches ligand LA195 
    PNG
    media_image10.png
    207
    327
    media_image10.png
    Greyscale
, where the cyclopentane group is replaced with a spiro-cyclohexane group.  Based on the teachings of the Markush structure, it would be obvious to replace the cyclopentane group of LA9 with the spiro-cyclohexane group of LA195. When substituted in this manner, the combined compound reads on the claimed ligand wherein RA represents 2 substitutions, X1 – X4 are all CH; RA is 2; RA is an alkyl; R2 is hydrogen R1 is a group of L1 – G1 where L1 is a direct bond and G1 is an unsubstituted multicyclic group, specifically a combination of a cyclic alkyl groups as required by claim 2, so that R1 contains more carbon atoms (11) than R2 (0) as required by claim 5. This claimed ligand reads on the ligand 
    PNG
    media_image11.png
    137
    132
    media_image11.png
    Greyscale
 of claim 11 and ligand LA18 of claim 12.
An organic light emitting device comprising an anode and cathode and an organic layer disposed between the anode and the cathode comprising the compound ([0017]: “According to another aspect, an OLED is disclosed wherein the OLED comprises
A consumer product comprising the organic light emitting device and the compounds with the claimed ligand is present as a dopant ([0133]: “The OLED disclosed 
A formulation comprising a compound according to claim 1 ([0122]: “A formulation comprising a compound is disclosed…”)
As per claim 4, Tsai teaches ligands wherein the cycloalkyl group is connected via an alkyl group, such as ligand LA13 
    PNG
    media_image12.png
    146
    306
    media_image12.png
    Greyscale
, therefore it would have been obvious for the L1 group to be an alkyl group.
As per claim 6, the location of the Ra substituent is variable in the Markush definition provided in [0081] of Tsai, therefore it would have been obvious to place the substituent in the claimed R2 position so that the R2 group comprises more C atoms than R1.
As per claim 7, Tsai teaches ligands where the cycloalkyl group is substituted by alkyl groups, such as ligand LA169 
    PNG
    media_image13.png
    241
    312
    media_image13.png
    Greyscale
, so it would have been obvious to pick a G1
As per claim 9, Tsai teaches a Markush ligand structure that only differs by an additional nitrogen atom in the isoquinoline group, 
    PNG
    media_image14.png
    157
    147
    media_image14.png
    Greyscale
, therefore it would have been obvious to include a nitrogen in the claimed X2 position. 
Tsai includes each element claimed, with the only difference between the claimed invention and Tsai being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of improved flexibility for Ir complexes used as phosphorescent emitters ([0015]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As per claims 13 – 15, Tsai teaches:
Wherein the compound has a formula selected from the group consisting of … Ir(LA)(LB)2… ([0064]: “In some embodiments, the compound is selected from the group consisting of… Ir(LA)(LB)2…” In [0093], Tsai teaches an appropriate ligand for LB is LB1
    PNG
    media_image15.png
    155
    334
    media_image15.png
    Greyscale
, which reads on the formula of claim 
    PNG
    media_image16.png
    166
    106
    media_image16.png
    Greyscale
, wherein Ra is an alkyl group and Rb and Rc are hydrogen, and claimed ligand LB1 in claim 15 
    PNG
    media_image17.png
    136
    61
    media_image17.png
    Greyscale
 so that the claimed compound is Compound B7957 as calculated by the formula in claim 15.
As per claims 18 and 19, Tsai teaches:
Wherein the organic layer further comprises a host, wherein the host comprises at least one chemical group selected from… carbazole… (In [0120], Tsai teaches suitable host materials for the OLED, including  
    PNG
    media_image18.png
    153
    282
    media_image18.png
    Greyscale
, which comprises a carbazole group as required by claim 18 and is one of the host materials claimed in claim 19.)

Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16 – 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (US20120153816A1).
As per claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 20, and 21 Tsai teaches:
A compound comprising a ligand LA of Formula I 
    PNG
    media_image1.png
    137
    120
    media_image1.png
    Greyscale
coordinated to Ir (Takizawa teaches compound 20 
    PNG
    media_image19.png
    319
    323
    media_image19.png
    Greyscale
, which is a structural isomer of the claimed compound where the benzene ring of the isoquinoline ring is bonded at carbons 2 and 3 as opposed to carbons 3 and 4. The rest of the compound reads on the claimed formula wherein RA represents two substituents that have been joined to form a ring; X1 to X4 are all CH, R2 is a hydrogen and R1 has the formula L1 – G1 wherein L1 is an organic linker alkyl group and G1 is an alkyl substituted cycloalkyl group. The ligand is of the form 
    PNG
    media_image20.png
    148
    129
    media_image20.png
    Greyscale
 from claim 11, and the compound has a formula of Ir(LA)2(LC) where LC is selected from the ligand 
    PNG
    media_image21.png
    112
    126
    media_image21.png
    Greyscale
of claim 14 where Ra is a halogen and alkyl substituent, RC is an alkyl substituent, and Rb is a hydrogen
An organic light emitting device comprising an anode a cathode and an organic layer comprising the compound (Abstract: “An organic electroluminescence device material comprising a substrate having thereon a pair of electrode and at least one organic layer between the electrodes, the organic layer containing a light emitting layer, wherein any one layer of the organic layer contains… a metal complex having a group represented by formula (I).”)
Wherein the organic layer is an emitting layer and wherein the compound is an emissive dopant or a non-emissive dopant ([0388]: “The light emitting material for use in the present invention is preferably a metal complex having a group represented by formula (I).”)
Wherein a consumer product comprises the organic light emitting device ([0058]: “A display apparatus using the organic electroluminescence device.”)
A formulation comprising the compound ([0069]: “According to the embodiment where a group represented by formula (I) having high flexibility is introduced, the solubility of the phosphorescent material in an organic solvent canbe increased and a high-concentration solution can be prepared.”)
The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)
As per claim 18, Takizawa teaches:
Wherein the organic layer comprises a host wherein the host comprises a chemical group consisting of…. carbazole… ([0394]: “Examples of the host material contained in the light emitting layer include a compound having a carbazole structure…”)

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20190077818 teaches Ir-based complexes including the compound in [0112], which could be used in a 102 rejection against the current claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789